OPINION.
BOND, J.
(after stating the facts as above).—I. Plaintiff in error submits two questions to this court: (1) that the copy of the “notice of demand” filed on April 8, 1907, as and for the demand of defendant in error, is not a statement of facts sufficient to constitute a demand against the estate of which plaintiff' in error is administrator; (2) that the filing of this paper with the clerk of the probate court in vacation and a few days before the lapse of two years from *180tbe grant of letters of administration, not being followed by a presentation for allowance until tbe next term of tbe probate court when tbe statute of two years bad run, is thereby barred.
Limitation: Presentation of Demand. If tbe copy of demand filed as tbe basis of tbe claim against tbe estate in appellant’s band contains tbe elements of a cause of action for tbe sums therein mentioned and may be treated as a formal demand, then the second point relied upon by ajjpellant must be ruled adversely, for this court has recently held that a demand otherwise sufficient which is lodged after proper notice to tbe administrator with the clerk of the probate court and filed by him before tbe statutory two years have elapsed, is presented to tbe court, in tbe sense of the statute, from tbe date of its filing. [R. S. 1909, sec. 195; Keys v. Keys, 217 Mo. l. c. 65.] As tbe notice of demand was thus deposited with tbe clerk of tbe probate court and filed by him a few days before tbe expiration of tbe statutory limit for the presentment of claims, it falls within tbe purview of that ruling.
Sufficient Demand. Tbe only question left is, whether tbe statements of this notice of demand are sufficient to constitute a cause of action and a valid demand against tbe estate undergoing administration. The rule is well settled that no formal pleadings are required in the presentation of demands for allowance in tbe probate court on an appeal to tbe circuit court. [R. S. 1909, sec. 206; Watkins v. Donnelly, 88 Mo. 322; Sublett v. Nelson, 38 Mo. l. c. 488; Britian v. Fender, 116 Mo. App. l. c. 96; Christianson v. McDermott Estate, 123 Mo. App. l. c. 455; Monumental Bronze Co. v. Doty, 99 Mo. App. l. c. 198.]
Tbe paper filed in this case sets forth the constitutive facts of a demand, for it described tbe exact nature -and extent of the indebtedness and contained a full copy of the notes and tbe judgment evidencing it. *181It 'stated further that this indebtedness would be presented to the court for' allowance at its next term. The only informality was the omission to put the contents of this paper in the form of a statement of indebtedness against the estate, without the use of the prefatory words of notice to the administrator. These words were mere surplusage which did not affect the otherwise clear and complete statement of the nature of the demand or causes of action arising upon the notes and demands copied into “the notice of demand” served on the administrator and filed as and for a statement of the demand and indorsed by the clerk of the probate court and upon which the parties went to trial, without objection to its formal sufficiency — both in the probate and circuit courts.
In courts where no formal pleadings are required, such as probate and justice’s courts, a statement of facts constituting a cause of action is sufficient, if it advise the opposite party of the nature of the claim and be sufficiently specific to bar another action. [Iba v. Railroad, 45 Mo. 469.]
The notice of demand filed with the clerk of the probate court in this case met this test. It, therefore, did not show on its face a “total failure to state any cause of action.” Not being subject to that objection, no other can be urged against it on this appeal, which brings up only the record proper.
Our conclusion is, that the pleadings supported the judgment of the circuit court; and it is affirmed.
TVoodson, P. JLamm and Graves, JJ., concur.